Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/21/2022, 02/04/2022 and 03/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-25, 31-39 and 41 are rejected under 35 U.S.C. §102(a)(1) as anticipated by Lin et al. Pub. No.: US 20090287946 A1 (hereinafter Lin et al.). 
Regarding claim 22, Lin et al. discloses a power control circuit (fig.2: #20, para. [0020]) configured to selectively place a device (#28) into a run state (active state) or a sleep state (inactive state), the power control circuit comprising: 
a flip flop circuit (fig.6: a flip-flop 274, para. [0047]) that is configured to produce an output (figs. 2, 6: #271, para. [0026]) that places a connected device (fig.2: #28) in a run state (e.g. active state, paras. [0022], [0063]) or a sleep state (e.g. inactive state, paras. [0022], [0031], [0061]); 
a transistor (fig.2: #26, fig.3: #265, para. [0035]) that is controlled by the output of the flip flop circuit (#274) to drain stored energy from one or more energy storage devices (figs. 2, 5: #241) of the connected device when the connected device in the sleep state (figs. 2, 5: #241, para. [0046] indicates discharging of the capacitor 241 when the power main circuit 26 is deactivated; para. [0022] indicates when the first control signal is set to an inactive state so as to cut off the power to the microprocessor 28); and 
a remotely actuatable switch (fig.6: #273, paras. [0026], [0031]) that is configured to cause the flip flop (#274) to produce the output that puts the connected device in the run state (e.g. active state) without physically touching the switch (para. [0047] indicates the switch member 273 is turned on when actuated, for example through a pressing action manually; paras. [0060], [0061]).  

Regarding claim 23, Lin et al. discloses the power control circuit of claim 22, wherein the transistor is a first transistor (fig.2: #26, fig.3: #265, para. [0035]), the power control circuit further comprising a second transistor (fig.6: Q2) that is controlled by the output of the flip flop circuit (e.g. output of flip flop #274) to apply power to the connected device (fig.2: #28, paras. [0022], [0026]) from an energy source (fig.2: 211, 212, 231, fig.6: 231) while in the run state (paras. [0055], [0056] indicate active state).  

Regarding claim 24, Lin et al. discloses the power control circuit of claim 23, further comprising a capacitor (fig.6: C or figs.2, 4: #25) connected between the power source (output #231 of power source 211, 212, see figs. 2, 4, 6) and the second transistor (fig.6: Q2) such that, upon application of power (figs. 2,6: #251) from the power source (fig.2: 211, 212) to the flip flop circuit (fig.6: 274), the power turns on the second transistor (fig.6: Q2) and produces the output (figs. 2, 6: #271) that causes the connected device (28) to operate in the run state (para. [0055] indicates the active state; para. [0060] indicates the power supply main circuit 26 outputs a power to the microprocessor 28 when the first control signal is set to the active state; paras. [0026], [0022]).  

Regarding claim 25, Lin et al. discloses the power control circuit of claim 22, wherein the flip flop circuit (fig.6: #274, paras. [0047], [0049] and [0050]) comprises a pair of cross-connected transistors (fig.6: Q3, Q4, Q5, Q6), and wherein each of the cross- connected transistors is connected in series with a resistance (fig.6: not labeled series connected resistors between Q3, Q4; series connected resistors R6-R8 between Q3-Q6, paras. [0052]- [0058]).  

Regarding claim 31, Lin et al. discloses a power control circuit (fig.2: #20, para. [0020]) configured to selectively place a device (#28) into a run state (e.g. active state) or a sleep state (e.g. inactive state), the power control circuit comprising: 
a switch (fig.2: #27, fig.6: a flip-flop 274, paras. [0047], [0054]) configured to produce an output (figs. 2, 6: #271, para. [0026]) that places a connected device (fig.2: #28) in a run state (e.g. active state, paras. [0022], [0063]) or a sleep state (e.g. inactive state, paras. [0022], [0031], [0061]); 
a first transistor (fig.2: #26, fig.3: #265, para. [0035]) controlled by the output of the switch (#274) and configured to drain stored energy from the connected device when the connected device (#28) is in the sleep state (figs. 2, 5: #241, para. [0046] indicates discharging of the capacitor 241 when the power main circuit 26 is deactivated; para. [0022] indicates when the first control signal is set to an inactive state so as to cut off the power to the microprocessor 28); and 
a second transistor (fig.6: Q2, para. [0055]) controlled by the output of the switch (e.g. output of #274) and electrically coupled to the connected device (fig.2: #28, para. [0026]) and an energy source (fig.2: 211, 212, 231, fig.6: 231), the second transistor (Q2, para. [0057]) being configured to inhibit current flow from the energy source (fig.2: 211, 212, 231, fig.6: 231) to the connected device (#28, para. [0022]) when the connected device is in the sleep state (para. [0057] indicates inactive state; para. [0062] indicates the power supply main circuit 26 cuts off the power to the microprocessor 28 when the first control signal is set to the inactive state).  

Regarding claim 32, Lin et al. discloses the power control circuit of claim 31, wherein the switch is a bi-stable switch (fig.2: #27, fig.6: a flip-flop 274, paras. [0047], [0054]), the power control circuit further comprising a remotely actuatable switch (fig.6: #273, paras. [0026], [0031]) that, when actuated, causes the bi-stable switch (#274) to produce the output that puts the connected device (#28) in the run state (e.g. active state, paras. [0060], [0063]).  

Regarding claim 33, Lin et al. discloses the power control circuit of claim 31, wherein the switch is a flip flop circuit (fig.6: a flip-flop 274, para. [0047]), and wherein, upon receiving power ((fig.6: a flip-flop 274, para. [0047]), the flip flop circuit (#274) produces the output (figs. 2, 6: #271) that causes circuitry of the connected device (#28) to operate in the run state (paras. [0055], [0056] indicate active state; para. [0060] indicates the power supply main circuit 26 outputs a power to the microprocessor 28 when the first control signal is set to the active state).  

Regarding claim 34, Lin et al. discloses the power control circuit of claim 31, wherein the switch is a flip flop circuit (fig.6: #274, paras. [0047], [0049] and [0050]) comprising a pair of cross-connected transistors (fig.6: Q3, Q4, Q5, Q6), and wherein each of the cross-connected transistors is connected in series with a resistance (fig.6: not labeled series connected resistors between Q3, Q4; series connected resistors R6-R8 between Q3-Q6, paras. [0052]- [0058]).  

Regarding claim 35, Lin et al. discloses a method for controlling power to a device (#28) having circuity configured to be placed in a flammable environment before use (examiner note: power storing device and power supply source are considered to be flammable environment and moreover, the preamble of the claim is not considered limiting because the body of the claim describes a complete invention), the method comprising: 
in a power control circuit (fig.2: #20, para. [0020]) including a power source (fig.2: 211, 212, 231, fig.6: 231, para. [0021] indicates an external power source]), 
a switch (figs.2, 6: #27, #274, para. [0052]) connected to the power source (fig.2: power source #211, # 212 through #22, #25, #251, paras. [0021], [0023], [0025]), and 
a transistor (fig.2: #26, fig.3: #265, para. [0035]) electrically coupled to the power source (fig.2: #211, ## 23) and circuitry of the device (#28), 
the transistor (#26, #265) being in a first state (para. [0035] indicates inactive state) during which current flow between the power source and the circuitry is inhibited (para. [0061] indicates the power supply main circuit 26 cuts off the power to the microprocessor 28 when the first control signal is set to the inactive state): 
receiving a signal (fig.6: #284, para. [0027]) at the switch (#27, para. [0056]); and 
in response to the received signal, producing an output (#272) from the switch (output of #27) to cause the transistor to transition to a second state (e.g. active state, paras. [0022], [0063]) and thereby connect the power source (fig.2: 211, 212, 231, fig.6: 231, para. [0021] indicates an external power source]) to the circuitry (#28, para. [0060]).  

Regarding claim 36, Lin et al. discloses the method of claim 35, wherein the transistor is a first transistor (#26) and the power control circuit further comprises a second transistor (fig.6: Q2, para. [0055]) connected to the device (#28), 
wherein the output from the switch (e.g. output of #274) causes the second transistor (Q2) to open and thereby prevent energy from the device (#28) from being drained (para. [0057] indicates inactive state; para. [0062] indicates the power supply main circuit 26 cuts off the power to the microprocessor 28 when the first control signal is set to the inactive state; para. [0046] indicates discharging of the capacitor 241 when the power main circuit 26 is deactivated; para. [0022] indicates when the first control signal is set to an inactive state so as to cut off the power to the microprocessor 28).  

Regarding claim 37, Lin et al. discloses the method of claim 35, wherein the transistor is a first transistor (fig.2: #26, fig.3: #265, para. [0035]) and the power control circuit (#20) further comprises a second transistor (fig.6: Q2, para. [0055]) connected to the device (#28) and configured to prevent the device from storing energy when the device is in the sleep state (figs. 2, 5: #241, para. [0046] indicates discharging of the capacitor 241 when the power main circuit 26 is deactivated; para. [0022] indicates when the first control signal is set to an inactive state so as to cut off the power to the microprocessor 28).  

Regarding claim 38, Lin et al. discloses the method of claim 35, wherein the output is a first output (#272), the method further comprising producing a second output (#271) from the switch (27) to cause the transistor (#26) to transition to the first state and disconnect the power source (fig.2: 211, 212, 231, fig.6: 231, para. [0021] indicates an external power source]) from the circuitry (#28, para. [0061] indicates the power supply main circuit 26 cuts off the power to the microprocessor 28 when the first control signal is set to the inactive state).  
Regarding claim 39, Lin et al. discloses the method of claim 35, further comprising actuating a remotely actuatable switch (fig.7: a relay #314, para. [0065]) positioned between the power source (#312) and the switch (#37), causing the signal to be generated (fig.6: signal #284, para. [0027]).  

Regarding claim 41, Lin et al. discloses the method of claim 35, wherein the switch is a flip flop circuit (fig.6: #274, paras. [0047], [0049] and [0050]) comprising a pair of cross-connected transistors (fig.6: Q3, Q4, Q5, Q6) each connected in series with a resistance (fig.6: not labeled series connected resistors between Q3, Q4; series connected resistors R6-R8 between Q3-Q6, paras. [0052]- [0058]).   

Claim Rejections - 35 USC § 103(AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. Pub. No.: US 20090287946 A1 (hereinafter Lin et al.)  in view of Thompson et al. Patent No.: US 4556063 A (hereinafter Thompson et al.).

Regarding claim 26, Lin et al. discloses a remotely actuatable switch (fig.6: #273, paras. [0026], [0031]).
Lin et al. fails to disclose wherein the remotely actuatable switch is a magnetically actuated switch.  
Thompson et al. teaches the power control circuit of claim 22, wherein the remotely actuatable switch is a magnetically actuated switch (fig.1: Col.2, lines 30-40 indicates remotely initiated by the closure of a magnetically actuated reed switch within the pacemaker in the well-known manner.Col.4, lines 15-17).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the remotely actuatable switch of Lin et al. to include “the remotely actuatable switch is a magnetically actuated switch” as taught by Thompson et al. for the purpose of transmitting or receiving of programming information from the remote programmer (Col. 2, lines 40-55 of Thompson et al.).

Regarding claim 27, Lin et al. discloses a remotely actuatable switch (fig.6: #273, paras. [0026], [0031]).
Lin et al. fails to disclose wherein the remotely actuatable switch is a magnetically activated reed switch.  
Thompson et al. teaches the power control circuit of claim 22, wherein the remotely actuatable switch is a magnetically activated reed switch (fig.1: Col.2, lines 30-40 indicates remotely initiated by the closure of a magnetically actuated reed switch within the pacemaker in the well-known manner. The telemetry system is disabled by removing the magnet from the pacemaker site which opens the reed switch and disables the telemetry circuitry. Col.4, lines 15-17 indicates in fig.4, the operation of this circuit is initiated by a reed switch closure connecting node 100 to the positive supply voltage).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the remotely actuatable switch of Lin et al. to include “the remotely actuatable switch is a magnetically activated reed switch” as taught by Thompson et al. for the purpose of transmitting or receiving of programming information from the remote programmer (Col. 2, lines 40-55 of Thompson et al.).

10.	Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. Pub. No.: US 20090287946 A1 (hereinafter Lin et al.)  in view of Jenson et al. Pub. No.: US 20050218726 A1 (hereinafter Jenson et al.).

Regarding claim 28, Lin et al. discloses the remotely actuatable switch (fig.6: #273, paras. [0026], [0031]).
Lin et al. fails to disclose wherein the remotely actuatable switch is controllable by light.  
Jenson et al. teaches the power control circuit of claim 22, wherein the remotely actuatable switch is controllable by light (e.g. fig.9: an activity-activated switch 930, paras. [0017] and [0158] indicate the activity-activated switch is activated in response to light; para. [0073] indicates the circuit may be remote from the battery, for example, not attached to the battery as formed; para. [0140] indicates electronics or circuitry remote from a thin-film, solid-state battery and see claim 21).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the remotely actuatable switch of Lin et al. to include “the remotely actuatable switch is controllable by light” as taught by Jenson et al. for the purpose of enabling the systems are automatically activated a switch in response to an event (para. [0160] of Jenson et al.).

Regarding claim 29, Lin et al. discloses the remotely actuatable switch (fig.6: #273, paras. [0026], [0031]).
Lin et al. fails to disclose the remotely actuatable switch is controllable with a shock.  
Jenson et al. teaches the power control circuit of claim 22, wherein the remotely actuatable switch is controllable with a shock (para. [0141] indicates the activity-activated switch 1230 shown in FIGS. 12A and 12B is basically a three-level switch that activates at varying levels of shock; paras. [0142], [0146], [0147] indicate a shock load activated switch 1230; para. [0073] indicates the circuit may be remote from the battery, for example, not attached to the battery as formed; para. [0140] indicates electronics or circuitry remote from a thin-film, solid-state battery).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the remotely actuatable switch of Lin et al. to include “the remotely actuatable switch is controllable with a shock” as taught by Jenson et al. for the purpose of enabling the systems are automatically activated a switch in response to an event (para. [0160] of Jenson et al.).

Regarding claim 30, Lin et al. discloses the remotely actuatable switch (fig.6: #273, paras. [0026], [0031]).
Lin et al. fails to disclose wherein the remotely actuatable switch is pressure activated.  
Jenson et al. teaches the power control circuit of claim 22, wherein the remotely actuatable switch is pressure activated (fig. 17: a pressure-sensitive switch 1730, paras. [0062], [0150]; paras. [0017] and [0158] indicate the activity-activated switch is activated in response to pressure; para. [0073] indicates the circuit may be remote from the battery, for example, not attached to the battery as formed; para. [0140] indicates electronics or circuitry remote from a thin-film, solid-state battery and see claim 20).  
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the remotely actuatable switch of Lin et al. to include “the remotely actuatable switch is pressure activated” as taught by Jenson et al. for the purpose of enabling the systems are automatically activated a switch in response to an event (para. [0160] of Jenson et al.).

10.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. Pub. No.: US 20090287946 A1 (hereinafter Lin et al.)  in view of Thompson et al. Patent No.: US 4556063 A (hereinafter Thompson et al.).

Regarding claim 40, Lin et al. discloses a remotely actuatable switch (fig.7: a relay #314, para. [0065]), causing the signal to be generated (fig.6: signal #284, para. [0027]). 
Lin et al. fails to disclose magnetically or optically actuating a remotely actuatable switch.
Thompson et al. teaches the method of claim 35, further comprising magnetically (fig.1: Col.2, lines 30-40 indicates remotely initiated by the closure of a magnetically actuated reed switch within the pacemaker in the well-known manner.Col.4, lines 15-17) or optically actuating a remotely actuatable switch, causing the signal to be generated. 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the remotely actuatable switch of Lin et al. to include “magnetically or optically actuating a remotely actuatable switch” as taught by Thompson et al. for the purpose of transmitting or receiving of programming information from the remote programmer (Col. 2, lines 40-55 of Thompson et al.).

Examiner's Note:
11.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
12.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 Conclusion
13.	The prior art made of record (see attached PTO-892, D-page2) and not relied upon is considered pertinent to applicant's disclosure.
Lombardi et al. Patent No.: US 4642479 teaches a power distribution device having a microprocessor has adequate time to effect controlled power down.

CONTACT INFORMATION
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (05/24/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837